FILED
                              NOT FOR PUBLICATION                            DEC 09 2009

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 LIZARDI MAGALI ESTRADA,                          Nos. 04-76531
                                                       05-72613
               Petitioner,
                                                  Agency No. A077-974-853
   v.

 ERIC H. HOLDER Jr., Attorney General,            MEMORANDUM *

               Respondent.



                       On Petitions for Review of Orders of the
                           Board of Immigration Appeals

                             Submitted November 17, 2009 **

Before:        ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

        Lizardi Magali Estrada, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ (“BIA”) orders dismissing her appeal

from an immigration judge’s decision denying her application for cancellation of



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

AP/Research
removal and, upon reconsideration, again dismissing her appeal. As the BIA

granted Estrada’s motion to reconsider, we dismiss the petition for review in No.

04-76531. See 8 U.S.C. § 1252(a)(1) (jurisdiction over final orders of removal).

We have jurisdiction in petition No. 05-72613 under 8 U.S.C. § 1252. We review

de novo questions of law, Gonzalez-Gonzalez v. Ashcroft, 390 F.3d 649, 651 (9th

Cir. 2004), and we deny the petition for review.

       The BIA properly concluded that Estrada is statutorily ineligible for

cancellation of removal based on her conviction for a crime of domestic violence.

See 8 U.S.C. §§ 1229b(b)(1)(C); 1227(a)(2)(E)(i); see also Gonzalez-Gonzalez,
390 F.3d at 651-53. Estrada’s contention that she is eligible for cancellation

because her conviction is not a crime involving moral turpitude is inapposite.

Moreover, her contention that the petty offense exception applies in her case is

unavailing. See Cisernos-Perez v. Gonzales, 465 F.3d 386, 390 (9th Cir. 2006)

(petty offense exception does not apply to crimes of domestic violence).

       No. 04-76531: PETITION FOR REVIEW DISMISSED.
       No. 05-72613: PETITION FOR REVIEW DENIED.




AP/Research                               2                                      04-76531